 

 

[USDS SDNY “ ”
DOCUMENT :
ELECTRONICALLY FILED
DOC #: | |
DATE FILED: _°,

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

SAMUEL COLESON, JR.,
17ev5382 (JGK)
Plaintiff,
MEMORANDUM OPINION AND
- against - ORDER

 

MYLAN PHARMACEUTICAL INC. et al.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The pro se plaintiff, Samuel Coleson, Jr., brings this
action against Mylan Pharmaceutical Inc. and Mylan Manufacturer,
two manufacturers of risperidone, a generic equivalent of the
antipsychotic Risperdal, based on injuries allegedly suffered by
the plaintiff after taking risperidone. Risperidone is an
antipsychotic prescription drug used to treat schizophrenia and
bipolar mania. The plaintiff alleges that he suffered injuries
because the defendants failed properly to warn on the drug’s
label of risperidone’s side effects on male patients and because
the drug suffers from a design defect. The defendants now move
to dismiss all of the plaintiff’s claims pursuant to Rule

12 (b) (6) of the Federal Rules of Civil Procedure.

I.
The piaintiff filed his complaint on July 14, 2017. (Dkt.
No. 2.) On that same day, the plaintiff filed another complaint

against Teva Pharmaceuticals USA, Inc., and Vintage

 
Pharmaceuticals, LLC. Coleson v. Qualitest Pharmaceutical

 

Manufacture, No. i7cv5381, Dkt. No. 2. (S.D.N.Y¥. July 14, 2017).
The two complaints alleged the same theory of liability and
sought damages for the same injuries. Thus, the cases were
designated as related.

On May 7, 2018, this Court dismissed the plaintiff’s claims
in the Qualitest case as impliedly preempted. 2018 WL 2108238,
at *3. The plaintiff filed a notice of appeal in that case, and
the Court entered an Order staying this action pending decision
by the Court of Appeals. (Dkt. No. 11.) On November 27, 2018,
the Second Circuit Court of Appeals dismissed the plaintiff's
appeal “because it lack[ed] an arguable basis either in law or

in fact.” Coleson v. Qualitest Pharm. Manufacture, No, 18-1628,

 

2018 WL 6264230, at *1 (2d Cir, Nov. 27, 2018) (quotation marks
omitted).

On February 25, 2019, the plaintiff filed an amended
complaint in this case. (Dkt. No. 17.) The defendants now move
to dismiss all of the plaintiff’s claims pursuant to Rule
12 {b} (6) of the Federal Rules of Civil Procedure.

Ir.

The plaintiff's claims in the amended complaint allege the
same injuries and causes of action that were pleaded in the
Qualitest case. As explained above, the Court dismissed that

case on preemption grounds, and the Second Circuit Court of

 

 

 

 

 

 

 

 

 

 

 
Appeals dismissed the plaintiff’s appeal. There is nothing that
the plaintiff has alleged in the amended complaint that rescues
the plaintiff’s claims from the same defects that this Court
found in the Qualitest case. Therefore, the defendant’s motion
is granted, and the plaintiff’s amended complaint is dismissed
for the same reasons set out in the Court’s Order dismissing the
Qualitest case. Qualitest, 2018 WL 2108238, at *3,
CONCLUSION

The defendant’s motion to dismiss the plaintiff's amended
complaint is granted and the plaintiff's amended complaint is
dismissed. The Court has considered all of the arguments raised
by the parties. To the extent not specifically addressed, the
arguments are either moot or without merit. The Clerk of Court
is directed to enter judgment dismissing this case with
prejudice. The Clerk of Court is also directed to close all
open motions on the docket and to close this case.
SO ORDERED.

Dated: New York, New York

May 30, 2019 a b Mebe

\_ /John G. Koeltl
United States District Judge

 

 

 

 

 

 

 

 

 

 

 

 

 

 
